Exhibit 10.2

THIS AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”), dated as of
February 28, 2007, is entered into between Paladin Realty Income Properties,
Inc., a Maryland corporation (the “Company”), Paladin Realty Income Properties,
L.P. (the “Operating Partnership,” and collectively with the Company, the
“Fund”), and Paladin Realty Advisors, LLC, a Delaware limited liability company
(the “Advisor”).

W I T N E S S E T H:

WHEREAS, the Company has filed a registration statement with the Securities and
Exchange Commission relating to its proposed offering of shares of its common
stock, par value $.01 per share, to the public;

WHEREAS, the Company intends to qualify as a REIT (as defined below), and to
invest, through the Operating Partnership, its funds in investments permitted by
the terms of the Articles (as defined below) and Sections 856 through 860 of the
Code (as defined below);

WHEREAS, the Fund desires to avail itself of the experience, sources of
information, advice and assistance of, and certain facilities available to, the
Advisor and to have the Advisor undertake the duties and responsibilities set
forth herein on behalf of the Fund, subject to the supervision of the Board of
Directors of the Company and the general partner of the Operating Partnership;
and

WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors and the general partner of the
Operating Partnership, on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:

“Acquisition Expenses” means any and all expenses incurred by the Company, the
Advisor, the Operating Partnership, or any Affiliate thereof in connection with
the selection or acquisition of any Real Estate Asset, including, without
limitation, legal fees and expenses, travel and communications expenses, costs
of appraisals, nonrefundable option payments on property not acquired,
accounting fees and expenses, title insurance premiums, and other closing and
miscellaneous expenses related to selection and acquisition of Real Estate
Assets, whether or not acquired.

“Acquisition Fee” means any and all fees and commissions, exclusive of
Acquisition Expenses, paid by any Person to any other Person (including the
Paladin Acquisition Fee (as defined in Section 8(a)) and any other fees or
commissions paid by or to any Affiliate of the Fund or the Advisor) in
connection with the making or investing in mortgage loans or the purchase,
development or



--------------------------------------------------------------------------------

construction of any property or other Real Estate Asset, including, without
limitation, real estate commissions, Development Fees and Construction Fees
(except as provided in the following sentence), selection fees, nonrecurring
management fees, loan fees, points, or any other fees or commissions of a
similar nature. Excluded shall be all Development Fees or Construction Fees paid
to any Person or entity not affiliated with the Sponsor or Advisor in connection
with the actual development and construction of any property or other Real
Estate Asset.

“Advisor” means Paladin Realty Advisors, LLC, a Delaware corporation, any
successor advisor to the Company, or any person or entity to which Paladin
Realty Advisors, LLC or any successor advisor subcontracts substantially all of
its functions.

“Affiliate” means, (A) any Person directly or indirectly owning, controlling, or
holding, with power to vote, 10% or more of the outstanding voting securities of
such other Person, (B) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with the power
to vote, by such other Person, (C) any Person, directly or indirectly,
controlling, controlled by, or under common control with such other Person,
(D) any executive officer, director, trustee, general partner or manager of such
other person, or (E) any legal entity for which such Person acts as an executive
officer, director, trustee, general partner or manager.

“Appraised Value” means value according to an appraisal made by an Independent
Expert.

“Articles” means the Articles of Amendment and Restatement of the Company dated
as of February 25, 2005, which comprise the articles of incorporation of the
Company, as amended from time to time.

“Asset Management Fee” means the fee described in Section 8(b) hereof.

“Average Invested Assets” means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in equity interests in and loans secured by real estate, before
reserves for depreciation or bad debts or other similar non-cash reserves,
computed by taking the average of such values at the end of each month during
such period.

“Board” means the Board of Directors of the Company.

“Cause” means (i) any fraud, criminal conduct, willful misconduct or willful
breach of fiduciary duty by the Advisor, (ii) any material breach of this
Agreement by the Advisor not cured by the Advisor within fifteen (15) days of
the Advisor’s receipt of notice of such breach from the Fund, or (iii) the
bankruptcy of the Advisor.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.



--------------------------------------------------------------------------------

“Company” means Paladin Realty Income Properties, Inc., a corporation organized
under the laws of the State of Maryland.

“Competitive Real Estate Commission” means a real estate or brokerage commission
paid for the purchase or sale of property which is reasonable, customary, and
competitive in light of the size, type, and location of the Real Estate Asset.

“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitation for a Real
Estate Asset.

“Control” means, with respect to a Person, the possession (directly or
indirectly) of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise.

“Contract Purchase Price” means the amount actually paid for a Real Estate Asset
or allocated to the purchase, development, construction or improvement of a
property, exclusive of Acquisition Fees and Acquisition Expenses.

“Dealer Manager” means Prospect Financial Advisors, LLC or such other Person or
entity selected by the Board of Directors to act as the dealer manager for the
offering of the Shares. Prospect Financial Advisors, LLC is a member of the
National Association of Securities Dealers, Inc.

“Dealer Manager Fee” means the dealer manager fee paid to the Dealer Manager
pursuant to that certain Dealer Manager Agreement, dated February 28, 2005,
among the Company, the Operating Partnership and Prospect Financial Advisors,
LLC, or any similar fee paid to any other Dealer Manager in connection with an
Offering.

“Development Fee” means a fee for the packaging of a Real Estate Asset,
including the negotiation and approval of plans, and any undertaking to assist
in obtaining zoning and necessary variances and financing for a specific
property, either initially or at a later date.

“Director” means a member of the Board of Directors of the Company.

“Dividends” means any dividends or other distributions of money or other
property by the Company to the Stockholders, including distributions that may
constitute a return of capital for federal income tax purposes.

“8% Return” means, with respect to the Stockholders, an amount calculated like
simple interest at the rate of eight percent (8%) per annum calculated on the
varying daily balances of Invested Capital during the period to which the 8%
Return relates, and determined on the basis of a 360-day year/30-day month,
cumulative for the period for which such 8% Return is being determined.



--------------------------------------------------------------------------------

“Fund” means the Company and the Operating Partnership, collectively.

“Good Reason” means (i) any failure by the Company or the Operating Partnership
to obtain a satisfactory agreement from a successor entity to the Company or the
Operating Partnership to assume and agree to perform the Fund’s obligations
under this Agreement, or (ii) any material breach of this Agreement by the Fund
not cured by the Fund within fifteen (15) days of the Fund’s receipt of notice
of such breach from the Advisor.

“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company, without deduction for Selling Commissions, volume
discounts, marketing support fees, due diligence expense reimbursement, fees
paid to the Dealer Manager or other Organization and Offering Expenses. For the
purposes of computing Gross Proceeds, the purchase price of any Share for which
Selling Commissions are paid to the Dealer Manager or a Soliciting Dealer (where
net proceeds to the Company are not reduced) shall be deemed to be the full
amount of the offering price per Share.

“Independent Director” means a Director who is not, and within the last two
years has not been, directly or indirectly associated with the Advisor or
Sponsor by virtue of (i) ownership of an interest in the Advisor, the Sponsor or
any of their Affiliates, (ii) employment by the Advisor, the Sponsor or any of
their Affiliates, (iii) service as an officer, trust manager or director of the
Advisor, the Sponsor or any of their Affiliates, (iv) performance of services,
other than as a Director, for the Company, (v) service as a director, trust
manager or trustee of more than three real estate investment trusts advised by
the Advisor or organized by the Sponsor, or (vi) maintenance of a material
business or professional relationship with the Advisor, the Sponsor or any of
their Affiliates. A business or professional relationship is considered material
if the gross revenue derived by the Director from the Advisor or Sponsor and
their Affiliates exceeds five percent of either the Director’s annual gross
revenue, derived from all sources, during either of the last two years or the
Director’s net worth on a fair market value basis. An indirect relationship
shall include circumstances in which a Director’s spouse, parents, children,
siblings, mothers- or fathers-in-law, sons- or daughters-in-law or brothers- or
sisters-in-law is or has been associated with the Advisor or Sponsor or any of
their Affiliates or the Company.

“Independent Expert” means a Person or entity with no material current or prior
business or personal relationship with the Advisor or any of the Directors that
is engaged to a substantial extent in the business of rendering opinions
regarding the value of assets of the type held by the Company.

“Invested Capital” means, with respect to the Stockholders, as of any relevant
date, an amount equal to the excess of (i) the aggregate amount of cash
contributed or deemed contributed by the Company to the Operating Partnership
from the gross proceeds of the issuance by the Company of Shares to the
Stockholders, over (ii) the sum of (A) the cumulative distributions of Net Sales
Proceeds (as defined in the OP Partnership Agreement) made to the Company
pursuant to Section 5.1(c) of the OP Partnership Agreement as of such date and
distributed to the Stockholders, and (B) the cumulative amounts paid to the
Stockholders to repurchase Shares under the Company’s share redemption plan as
of such date.



--------------------------------------------------------------------------------

“Joint Ventures” means the joint venture or general partnership arrangements in
which the Company or the Operating Partnership is a co-venturer or partner that
are established to acquire Real Estate Assets.

“Listing” means the listing of Shares on a national securities exchange or
quotation of the Common Shares on the National Market System of the Nasdaq Stock
Market.

“Listing Date” means the date on which a Listing occurs.

“Net Income” means for any period, the total revenues of the Fund applicable to
such period, less the total expenses of the Fund applicable to such period
excluding additions to reserves for depreciation, bad debts or other similar
non-cash reserves; provided, however, that Net Income for purposes of
calculating total allowable Operating Expenses under Section 10 hereof shall
exclude the gain from the sale of the Fund’s assets.

“Offering” means any public offering of Shares pursuant to a Prospectus that is
registered with the Securities and Exchange Commission.

“Operating Expenses” means, for purposes of Section 10 hereof, all costs and
expenses incurred by the Fund, the Advisor or any of their respective
Affiliates, as determined under generally accepted accounting principles, which
in any way are related to the operation of the Fund or to the Fund’s business,
including advisory fees, but excluding (i) Organization and Offering Expenses,
(ii) interest payments, (iii) taxes, (iv) non-cash expenditures such as
depreciation, amortization and bad debt reserves, (v) incentive fees payable to
the Advisor, including the Subordinated Disposition Fee described in
Section 8(c) hereof, (vi) the subordinated participation in net sales proceeds,
distribution upon listing and distribution upon termination to be received by
the Advisor pursuant to the OP Partnership Agreement, (vii) Acquisition Fees and
Acquisition Expenses, and (viii) real estate commissions on the resale of
property and other expenses connected with the acquisition, disposition and
ownership of real estate interests, mortgage loans, or other property (such as
the costs of foreclosure, insurance premiums, legal services, maintenance,
repair, and improvement of property).

“Operating Partnership” means Paladin Realty Income Properties, L.P., a Delaware
limited partnership, and any successor thereof.

“OP Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Operating Partnership, as the same may be amended from time
to time.

“Organization and Offering Expenses” means any and all costs and expenses, other
than Selling Commissions and any Dealer Manager Fee, incurred by the Advisor or
any of its Affiliates, including the Sponsor, in connection with the formation,
qualification and registration of the Company and the Operating Partnership and
the marketing and distribution of the Shares, including, without limitation, the
following: legal, accounting, underwriting, brokerage, listing, registration and
escrow fees and expenses; printing, amending, supplementing, mailing and
distributing costs; filing, registration, Listing and qualification fees and
taxes; telegraph and telephone costs; and all advertising and marketing
expenses, including any payment or reimbursements to the Dealer Manager or other
broker-dealers of expenses associated with the Offering and all other costs
related to investor and broker-dealer sales meetings.



--------------------------------------------------------------------------------

“Paladin Acquisition Fee” means the acquisition fee described in Section 8(a)
hereof.

“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, estate, trust (including a trust qualified under
Section 401(a) or 501(c)(17) of the Code), a portion of a trust permanently set
aside for or to be used exclusively for the purposes described in Section 642(c)
of the Code, association, private foundation within the meaning of
Section 509(a) of the Code, joint stock company or other entity and also
includes a group as that term is used for purposes of Section 13(d) (3) of the
Securities Exchange Act of 1934, as amended.

“Prospectus” has the meaning set forth in Section 2(10) of the Securities Act of
1933, as amended (the “Securities Act”), including a preliminary Prospectus, an
offering circular as described in Rule 256 of the General Rules and Regulations
under the Securities Act or, in the case of an intrastate offering, any document
by whatever name known, utilized for the purpose of offering and selling
securities to the public.

“Real Estate Assets” means unimproved and improved real property and Real Estate
Related Investments or any direct and indirect interest therein (including,
without limitation, fee or leasehold interests, options, leases, partnership and
joint venture interests, equity and debt securities of entities that own real
property, first or second mortgages on real property, mezzanine loans directly
or indirectly secured by real property, and other contractual rights in real
estate).

“Real Estate Related Investments” means mortgage loans secured by, or preferred
equity investments (as described in the description of Real Estate Related
Investments in the Prospectus, as amended from time to time) in entities that
own, real property (including first or second mortgages on real property and
mezzanine loans directly or indirectly secured by real property).

“REIT” means a “real estate investment trust” as defined in Section 856 of the
Code and applicable Treasury Regulations.

“Sale” means, with respect to any Real Estate Asset, any transaction or series
of transactions whereby:

(a) the Fund directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys or relinquishes its ownership
of any Real Estate Asset, including, without limitation, any event with respect
to any Real Estate Asset that gives rise to a significant amount of insurance
proceeds or condemnation awards; or

(b) any Joint Venture directly or indirectly sells, grants, transfers, conveys,
or relinquishes its ownership of any Real Estate Asset, including any event with
respect to any real property which gives rise to insurance proceeds or
condemnation awards.



--------------------------------------------------------------------------------

“Remaining Capital” means, with respect to the Stockholders, as of any relevant
date, an amount equal to the excess of (i) the aggregate amount of cash
contributed or deemed contributed by the Company to the Operating Partnership
from the gross proceeds of the issuance by the Company of Shares to the
Stockholders, over (ii) the cumulative amounts paid to the Stockholders to
repurchase Shares under the Company’s share redemption plan as of such date.

“Securities” means the Shares or any other stock or other evidences of equity or
beneficial or other interests, voting trust certificates, bonds, debentures,
notes or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in,
temporary or interim certificates for, receipts for, guarantees of, or warrants,
options or rights to subscribe to, purchase or acquire, any of the foregoing.

“Selling Commissions” means any and all commissions payable to underwriters,
dealer managers, or other broker-dealers in connection with the sale of Shares,
including, without limitation, commissions payable to the Dealer Manager.

“Shares” means the shares of the Company’s common stock, par value $.01 per
share.

“Sponsor” means any Person directly or indirectly instrumental in organizing,
wholly or in part, the Company or any Person who will control, manage or
participate in the management of the Company, and any Affiliate of such Person.
Not included is any Person whose only relationship with the Company is that of
an independent property manager of Company assets, and whose only compensation
is as such. Sponsor does not include wholly independent third parties such as
attorneys, accountants, and underwriters whose only compensation is for
professional services. A Person may also be deemed a Sponsor of the Company by:

(i) taking the initiative, directly or indirectly, in founding or organizing the
business or enterprise of the Company, either alone or in conjunction with one
or more other Persons;

(ii) receiving a material participation in the Company in connection with the
founding or organizing of the business of the Company, in consideration of
services or property, or both services and property;

(iii) having a substantial number of relationships and contacts with the
Company;

(iv) possessing significant rights to control Company properties;

(v) receiving fees for providing services to the Company which are paid on a
basis that is not customary in the Company’s industry; or

(vi) providing goods or services to the Company on a basis which was not
negotiated at arms length with the Company.



--------------------------------------------------------------------------------

“Stockholders” means the holders of record of Shares maintained in the Company’s
books and records.

“Termination Date” means the date of termination of this Agreement pursuant to
Section 14 hereof.

2. Appointment. The Fund hereby appoints the Advisor to serve as its advisor on
the terms and conditions set forth in this Agreement, and the Advisor hereby
accepts such appointment.

3. Duties of the Advisor. The Advisor shall undertake to present to the Fund
opportunities to invest in Real Estate Assets and to provide a continuing and
suitable investment program consistent with the investment objectives and
policies of the Fund as determined and adopted from time to time by the Board.
In performance of this undertaking, subject to the supervision of the Board and
consistent with the provisions of the Company’s Prospectus, dated as of
February 23, 2005 (and any supplements thereto), the Articles, the Bylaws of the
Company and the OP Partnership Agreement, the Advisor shall, either directly or
by engaging an Affiliate:

a. serve as the Fund’s investment advisor;

b. perform and supervise the various administrative functions reasonably
necessary for the daily management of the Fund;

c. maintain and preserve the books and records of the Company and the Operating
Partnership;

d. investigate, select, engage and conduct business with, on behalf of the Fund,
such Persons as the Advisor deems necessary to the proper performance of its
obligations hereunder, including but not limited to appraisers, consultants,
accountants, contractors, leasing agents, correspondents, lenders, technical
advisors, attorneys, real estate brokers, broker-dealers, underwriters,
corporate fiduciaries, escrow agents, transfer agents, depositaries, custodians,
agents for collection, insurers, insurance agents, banks, builders, developers,
property managers, mortgagors, mortgage brokers, real estate research firms and
any and all agents for any of the foregoing, including Affiliates of the
Advisor, and Persons acting in any other capacity deemed by the Advisor
necessary or desirable for the performance of any of the services described in
this Section 3, including but not limited to entering into contracts in the name
of the Company or the Operating Partnership with any of the foregoing;

e. consult with the officers of the Company and the Board and assist the Board
in the formulation and implementation of the Company’s financial and investment
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments consistent with the investment
objectives and policies of the Fund and in connection with any borrowings
proposed to be undertaken by the Fund;



--------------------------------------------------------------------------------

f. subject to the provisions of Section 4 hereof, (i) locate, analyze and select
potential investments in Real Estate Assets for the Fund, (ii) structure and
negotiate the terms and conditions of transactions pursuant to which investments
in Real Estate Assets will be made by the Fund; (iii) make investments in Real
Estate Assets on behalf of the Fund in compliance with the investment objectives
and policies of the Fund; (iv) arrange for financing and refinancing and make
other changes in the asset or capital structure of, and dispose of, reinvest the
proceeds from the sale of, or otherwise deal with the Fund’s investments in,
Real Estate Assets; (v) enter into leases and service contracts for Real Estate
Assets; (vi) supervise property management, leasing, development and
construction services provided by third parties for the Fund’s Real Estate
Assets; and (vii) to the extent necessary, perform all other operational
functions for the maintenance and administration of Real Estate Assets held by
the Fund;

g. if and to the extent that the Advisor deems appropriate, negotiate on behalf
of the Fund with banks or lenders for loans to be made to the Fund or with
respect to its Real Estate Assets, and negotiate on behalf of the Fund with
investment banking firms and broker-dealers or negotiate private sales of
Partnership Units (as defined in the OP Partnership Agreement) or obtain loans
for the Fund, but in no event in such a way so that the Advisor shall be acting
as broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Fund;

h. provide the Fund with all necessary cash management services;

i. establish and maintain one or more bank accounts in its own name for the
account of the Company and the Operating Partnership or in the name of the
Company and the Operating Partnership, and collect and deposit into any such
account or accounts, and disburse from any such account or accounts, any money
on behalf of the Company or the Operating Partnership, as applicable; provided
that no funds shall be commingled with the funds of the Advisor; and provided
further that the Advisor shall from time to time render appropriate accountings
of such collections and payments to the Board and to the auditors of the Fund;

j. provide the Board with reports of the Advisor’s performance of services under
this Agreement from time to time, or at any time reasonably requested by the
Board;

k. obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of the Fund’s investments in Real Estate
Assets;

l. provide the Board with periodic reports regarding prospective investments in
Real Estate Assets;

m. deliver to or maintain on behalf of the Fund copies of all appraisals
obtained in connection with the investments in Real Estate Assets;



--------------------------------------------------------------------------------

n. to the extent that the approval of the Board or the Independent Directors is
not otherwise required, notify the Board of all proposed material transactions
before they are completed; and

o. do all other things reasonably necessary to assure its ability to render the
services described in this Agreement.

4. Authority of Advisor.

a. Pursuant to the terms of this Agreement (including the restrictions included
in this Section 4 and in Section 6 hereof), and subject to the continuing and
exclusive authority of the Board over the management of the Company, the Company
and the Operating Partnership hereby delegate to the Advisor the authority to
perform, on behalf of the Fund, the services described in Section 3 hereof.

b. The Advisor hereby acknowledges the authority of the Advisor under this
Agreement is subject to the investment limitations described in Article X of the
Articles and the approvals required for certain transactions between the Advisor
or its Affiliates and the Company as set forth in Article XI of the Articles.

c. If any transaction requires approval by the Board or the Independent
Directors under the Articles, the Advisor will deliver to the Independent
Directors all documents required by them to properly evaluate the proposed
transaction.

d. The Board may, at any time upon the giving of notice to the Advisor, modify
or revoke the authority set forth in this Section 4 on behalf of the Company
(including the Company in its capacity as general partner of the Operating
Partnership).

5. Records; Access. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Fund
and by counsel, auditors and authorized agents of the Fund at any time or from
time to time during normal business hours. The Advisor shall at all reasonable
times have access to the books and records of the Company and the Operating
Partnership.

6. Limitations on Activities. Notwithstanding anything else in this Agreement to
the contrary, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company (including federal and state securities laws), or (d) otherwise not
be permitted by the Articles, the Bylaws of the Company or the OP Partnership
Agreement; except if such action shall be ordered by the Board, in which case
the Advisor shall notify promptly the Board of the Advisor’s judgment of the
potential impact of such action and shall refrain from taking such action until
it receives further clarification or instructions from the Board. In such event,
the Advisor shall have no liability for acting in accordance with the specific
instructions of the Board so given. Notwithstanding the foregoing, the Advisor,
its directors, officers, members, managers and employees and the



--------------------------------------------------------------------------------

directors, officers, managers, stockholders, members, partners and employees of
the Advisor’s Affiliates shall not be liable to the Company or the Operating
Partnership for any act or omission by the Advisor, its directors, officers,
members, managers, employees or Affiliates except as provided in Sections 15 and
16 of this Agreement.

7. Relationship with Directors. Directors, officers and employees of the Advisor
or any Affiliate of the Advisor may serve as Directors and as officers of the
Company; provided that, no director, officer or employee of the Advisor or its
Affiliates who also is a Director or officer of the Company shall receive any
compensation from the Company for serving as a Director or officer of the
Company other than reasonable reimbursement for travel and related expenses
incurred in attending meetings of the Board.

8. Fees.

a. Acquisition Fees and Expenses. Subject to the following sentence, the Fund
shall pay to the Advisor, as compensation for services rendered by the Advisor
in connection with the investigation, selection and acquisition (by purchase,
investment or exchange) of Real Estate Assets, a fee (the “Paladin Acquisition
Fee”) in an amount equal to 2.75% of (i) for any Real Estate Asset acquired by
the Fund directly or indirectly other than a Real Estate Related Investment, the
Contract Purchase Price of the underlying property, and (ii) for any Real Estate
Related Investment acquired by the Fund directly or indirectly, the Appraised
Value of the underlying property, in the case of this subsection (ii), not to
exceed 5.5% of the funds advanced by the Fund for the purchase of the Real
Estate Related Investment. The total of all Acquisition Fees (including the
Paladin Acquisition Fee) and any Acquisition Expenses incurred by the Advisor
and reimbursed by the Company in accordance with Section 9(a)(ii) hereof shall
not exceed an amount equal to 6.0% of (i) for any Real Estate Asset acquired by
the Fund directly or indirectly other than a Real Estate Related Investment, the
Contract Purchase Price of the underlying property, and (ii) for any Real Estate
Related Investment acquired by the Fund directly or indirectly, 6.0% of the
amount of the underlying loan or investment in preferred equity securities. The
Paladin Acquisition Fee payable with respect to the acquisition of any Real
Estate Asset shall be paid to the Advisor by the Fund at the time of such
acquisition. The Advisor may elect, in its sole discretion, to defer (without
interest) payment of any Paladin Acquisition Fee by providing written notice of
such deferral to the Fund.

b. Asset Management Fee. On the last day of each month, the Fund shall pay the
Advisor an “Asset Management Fee” in an amount equal to one twelfth of 0.6% of
(i) for any Real Estate Asset held by the Fund directly or indirectly as of the
last day of the preceding month other than a Real Estate Related Investment, the
Contract Purchase Price of the underlying property, and (ii) for any Real Estate
Related Investment held by the Fund directly or indirectly as of the last day of
the preceding month, the Appraised Value of the underlying property, in the case
of this subsection (ii), not to exceed one twelfth of 1.2% of the funds advanced
by the Fund for the purchase of the Real Estate Related Investment. The Advisor
may elect, in its sole discretion, to defer (without interest) payment of the
Asset Management Fee in any month by providing written notice of such deferral
to the Fund.



--------------------------------------------------------------------------------

c. Subordinated Disposition Fee.

i. If the Advisor or one of its Affiliates provides a substantial amount of
services (as determined by a majority of the Independent Directors) in
connection with the Sale of one or more Real Estate Assets, the Fund shall pay
to the Advisor or such Affiliate a “Subordinated Disposition Fee” equal to the
lesser of (A) one-half of a Competitive Real Estate Commission, and (B) 3.0% of
the proceeds of the Sale of such Real Estate Asset. The Subordinated Disposition
Fee will be payable only if the following condition (the “Subordination
Condition”) has been satisfied as of the date of payment (or, for purposes of
Sections 8(c)(iii) and (iv),the Termination Date or the Listing Date,
respectively): the Stockholders must have received Dividends in an amount equal
to their Remaining Capital plus their 8.0% Return. To the extent that
Subordinated Disposition Fees are not payable by the Fund at the time of the
Sale of a Real Estate Asset because the Subordination Condition has not been
satisfied, any unpaid fees will be paid at such time as the Subordination
Condition has been satisfied. The Subordinated Disposition Fee may be paid in
addition to real estate commissions paid to non-Affiliates in connection with
any Sale of a Real Estate Asset; provided that the total real estate commissions
paid to all Persons by the Fund shall not exceed an amount equal to the lesser
of (X) 6.0% of the proceeds of the Sale of such Real Estate Asset, and (Y) the
Competitive Real Estate Commission with respect to the Sale of such Real Estate
Asset.

ii. The Advisor may elect, in its sole discretion, to defer (without interest)
payment of any Subordinated Disposition Fee payable to the Advisor by providing
written notice of such deferral to the Fund.

iii. Upon the termination of this Agreement, if any Subordinated Disposition
Fees have accrued but not been paid to the Advisor or any of its Affiliates
because the Subordination Condition has not been satisfied prior to the
Termination Date, an appraisal of the Real Estate Assets then held by the Fund
shall be made. For purposes of determining whether the Stockholders have
received aggregate Dividends as of the Termination Date in an amount equal to
their Remaining Capital plus their 8.0% Return, the Stockholders will be deemed
to have received, in addition to any Dividends paid to the Stockholders prior to
the Termination Date, Dividends as of the Termination Date in an amount equal to
(A) the Appraised Value of the Real Estate Assets then owned by the Fund, less
(B) the amount of any indebtedness owed by the Fund. If, based on the
calculation set forth in this Section 8(c)(iii), the Subordination Condition has
been satisfied as of the Termination Date, then the Fund shall pay promptly to
the Advisor any accrued but unpaid Subordinated Disposition Fees.



--------------------------------------------------------------------------------

iv. On the Listing Date, if any Subordinated Disposition Fees have accrued but
not been paid to the Advisor or any of its Affiliates because the Subordination
Condition has not been satisfied prior to the Listing Date, then for purposes of
determining whether the Stockholders have received aggregate Dividends in an
amount equal to their Remaining Capital plus their 8.0% Return, the Stockholders
will be deemed to have received, in addition to any Dividends paid to the
Stockholders prior to the Listing Date, Dividends as of the Listing Date in an
amount equal to the product of (A) the total number of Shares outstanding as of
the date of the Listing and (B) the average closing price of the Shares over a
period of 30 days during which the stock is traded, with such period beginning
180 days after Listing. If, based on the calculation set forth in this
Section 8(c)(iv), the Subordination Condition has been satisfied as of the
Listing Date, then the Fund, promptly following the 30-day period described in
this Section 8(c)(iv), shall pay to the Advisor any accrued but unpaid
Subordinated Disposition Fees.

9. Expenses.

a. Subject to Section 10 hereof, in addition to the compensation paid to the
Advisor pursuant to Section 8 hereof, the Fund shall pay directly or reimburse
the Advisor and its Affiliates for all of the costs and expenses paid or
incurred by the Advisor or such Affiliates that are in any way related to the
operation of the Fund or to the Fund’s business, including, but not limited to:

i. the Organization and Offering Expenses; provided, however, that within 60
days after the end of the month in which an Offering terminates, the Advisor
shall reimburse the Company for any Organization and Offering Expenses
reimbursement received by the Advisor pursuant to this Section 9 to the extent
that such reimbursement of expenses associated with the Offering exceeds 3.0% of
the Gross Proceeds. The Advisor shall be responsible for the payment of all such
Organization and Offering Expenses in excess of 3.0% of the Gross Proceeds;

ii. subject to Section 8(a), all Acquisition Expenses incurred in connection
with the investigation, selection and acquisition of a Real Estate Asset in an
amount equal to up to 0.5% of (A) for any Real Estate Asset acquired by the Fund
directly or indirectly other than a Real Estate Related Investment, the Contract
Purchase Price of the underlying property, and (B) for any Real Estate Related
Investment acquired by the Fund directly or indirectly, the Appraised Value of
the underlying property, in the case of this subsection (B), not to exceed 1.0%
of the funds advanced by the Fund for the acquisition of the Real Estate Asset;

iii. the actual cost of goods and services used by the Fund and obtained from
entities not affiliated with the Advisor, other than Acquisition Expenses,
including, but not limited to, fees of appraisers, consulting fees, accounting
fees, legal



--------------------------------------------------------------------------------

fees, brokerage fees and underwriting fees paid in connection with the purchase
and sale of securities, fees paid to escrow agents, transfer agents, corporate
fiduciaries and custodians, collection agent fees, depositary fees, loan fees,
mortgagor fees and other banking fees, insurance premiums and fees to builders,
developers, contractors, property managers and leasing agents;

iv. interest and other costs for the Fund’s indebtedness, including discounts,
loan fees, points and other similar fees;

v. taxes and assessments on income or property of the Fund and taxes as an
expense of doing business;

vi. costs associated with insurance required in connection with the business of
the Fund (including directors’ and officers’ liability insurance);

vii. expenses of managing and operating Real Estate Assets owned by the Fund,
whether or not payable to an Affiliate of the Fund or the Advisor, including the
costs of maintaining, repairing and improving any property;

viii. expenses associated with the disposition of Real Estate Assets, including,
subject to Section 8(c), real estate commissions;

ix. all expenses in connection with payments to the Directors and meetings of
the Board and the Stockholders;

x. expenses associated with Listing or with the issuance and distribution of
Shares and Securities, such as selling commissions and fees, advertising
expenses, taxes, legal and accounting fees, Listing and registration fees;

xi. expenses connected with payments of Dividends in cash or otherwise made or
caused to be made by the Company to the Stockholders;

xii. expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

xiii. administrative service, accounting, finance, internal audit or investor
relations expenses (including personnel costs for the provision of all services
under this Agreement; provided, however, that no reimbursement shall be made for
costs of personnel to the extent that such personnel perform services in
transactions for which the Advisor receives a separate fee);



--------------------------------------------------------------------------------

xiv. audit, accounting and legal fees relating to the operations of the Fund;
and

xv. all other costs and expenses in any way relating to the operation of the
Fund or the Fund’s business (other than any fees payable to the Advisor or its
Affiliates by the Fund).

b. Subject to Section 10 hereof, expenses incurred by the Advisor or its
Affiliates on behalf of the Fund and payable pursuant to this Section 9 shall be
reimbursed to the Advisor or such Affiliates no less than quarterly by the Fund
within 60 days after the end of each quarter. The Advisor shall prepare a
statement documenting the expenses of the Fund during each quarter, and shall
deliver such statement to the Fund within 45 days after the end of each quarter.
The Advisor may elect, in its sole discretion, to defer (without interest) any
reimbursement of expenses payable pursuant to this Section 9 for any quarter by
providing written notice of such deferral to the Fund.

10. Operating Expenses. The Fund shall not reimburse the Advisor for Operating
Expenses that in the fiscal year then ended exceed the greater of 2% of Average
Invested Assets or 25% of Net Income (the “2%/25% Rule”) for such year. Within
60 days after the end of each fiscal quarter, the Advisor will reimburse the
Fund for any amounts by which the Operating Expenses exceeded the 2%/25% Rule
for the 12 months then ended, unless a majority of the Independent Directors
determine, based on such unusual and non-recurring factors which they deem
sufficient, that such excess was justified. Any such determination by the
Independent Directors and the reasons supporting such determination shall be
reflected in the minutes of the meetings of the Board of Directors. Within 60
days after the end of any fiscal quarter of the Fund for which Operating
Expenses (for the 12 months just ended) exceed the 2%/25% Rule, the Advisor
shall send a written disclosure of such fact to the Stockholders, together with
an explanation of the factors the Independent Directors considered in arriving
at the conclusion that such higher Operating Expenses were justified, if
applicable.

11. Other Services. Should the Fund request that the Advisor or any director,
officer or employee thereof render services for the Fund other than set forth in
Section 3, such services shall be separately compensated at such rates and in
such amounts as are approved by the Independent Directors, subject to the
limitations contained in the Articles, and shall not be deemed to be services
pursuant to the terms of this Agreement.

12. Other Activities of the Advisor. Nothing in this Agreement shall prevent the
Advisor and its Affiliates from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates. The Advisor, however, will devote sufficient resources to the
management of the Fund to discharge its duties under Section 3 hereof. This
Agreement shall not limit or restrict the right of any director, officer,
manager, member or employee of the Advisor or its Affiliates to engage in any
other business or to render services of any kind to any other Person. The
Advisor may, with respect to any investment in which the Fund is a participant,
also render advice and service to each and every other participant therein. If
the Sponsor, the Advisor, or any Director, or Affiliates thereof, have sponsored
other investment programs with similar investment objectives which have
investment funds available at the



--------------------------------------------------------------------------------

same time as the Fund, it shall be the duty of the Board (including the
Independent Directors) to adopt the method set forth in the Company’s
registration statement on Form S-11 filed with the Securities and Exchange
Commission or another reasonable method by which investments are to be allocated
to the competing investment entities and to use their best efforts to apply such
method fairly to the Fund.

13. Relationship of the Advisor and the Fund. Nothing in this Agreement shall be
construed to make the Fund and the Advisor partners or joint venturers or impose
any liability as such on either of them.

14. Term; Termination of Agreement.

a. Unless terminated in accordance with Section 14(b) hereof, this Agreement
shall continue in force until the first anniversary of the date hereof.
Thereafter, this Agreement may be renewed for an unlimited number of successive
one-year terms upon the mutual agreement of the parties. Prior to the Company
agreeing to renew this Agreement for any additional one-year term, the Board
shall evaluate the performance of the Advisor in accordance with Section 9.1 of
the Articles. Each such renewal shall be for a term of no more than one year.
The failure of the parties to renew this agreement prior to the expiration of
its term shall constitute a termination of this Agreement.

b. This Agreement will automatically terminate upon Listing. This agreement also
may be terminated:

i. for any reason by the Company or the Advisor, upon 60 days written notice to
the other party; provided that, if termination is by the Company, then such
termination must be approved by a majority of the Independent Directors;

ii. by the Company or the Operating Partnership at any time for Cause; or

iii. by the Advisor at any time for Good Reason.

c. Upon termination, the Fund shall promptly pay to the Advisor any fees then
due and payable and any reimbursable expenses incurred as of the Termination
Date. Notwithstanding the termination of this Agreement, Sections 8, 9, 10 and
11 shall continue in full force and effect until all amounts payable thereunder
to the Advisor are paid in full.

d. The Advisor shall promptly upon termination:

i. pay over to the Fund all money collected and held for the account of the Fund
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

ii. deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by the Advisor,
covering the period following the date of the last accounting furnished to the
Board;



--------------------------------------------------------------------------------

iii. deliver to the Fund all assets, including all Real Estate Assets, and
documents of the Fund then in the custody of the Advisor; and

iv. cooperate with the Fund to provide an orderly management transition.

15. Indemnification by the Company.

a. Subject to the limitations of Section 15.a.i and ii, the Company shall
indemnify and hold harmless the Advisor and its Affiliates, including their
respective officers, directors, manager, stockholders, partners, members and
employees (the “Indemnitees”), to the fullest extent permitted by the laws of
the State of Maryland and subject to the limitations of Section II.G. of the
North American Securities Administrators, Inc. Statement of Policy Regarding
Real Estate Investment Trusts (the “NASAA Guidelines”) in effect from time to
time from all liability, claims, damages or losses arising in the performance of
their duties hereunder (collectively, “Claims”), and related expenses, including
reasonable attorneys’ fees; provided, however, that in no event shall this
sentence enlarge the indemnification permitted below under Section 15.a.i and ii
consistent with the NASAA Guidelines. Notwithstanding anything to the contrary
in this Section 15, an Indemnitee shall not be entitled to indemnification or be
held harmless pursuant to this Section 15 for any activity which the Indemnitee
shall be required to indemnify or hold harmless the Company pursuant to
Section 16 and:

i. The Company will not indemnify any Indemnitee unless:

A. The Indemnitee has determined in good faith that the course of conduct which
caused the loss, liability or expenses was in the best interests of the Company;

B. The Indemnitee was acting on behalf of the Company or performing services for
the Company;

C. Such liability or loss was not the result of:

1. In the case of any Indemnitee other than an Independent Director, negligence
or misconduct by the Indemnitee, or

2. In the case that the Indemnitee is an Independent Director, negligence or
willful misconduct by the Indemnitee; and

D. any indemnification or agreement to hold harmless may be paid only out of the
Net Assets of the Company and no portion may be recoverable from the
Stockholders;



--------------------------------------------------------------------------------

ii. notwithstanding anything to the contrary in Section 15.b.i, the Company will
not indemnify any Indemnitee for losses, liabilities or expenses arising from or
out of an alleged violation of federal or state securities laws unless:

A. there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the particular Indemnitee;

B. such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the particular Indemnitee; or

C. a court of competent jurisdiction approves a settlement of the claims against
the particular Indemnitee and finds that indemnification of the settlement and
related costs should be made, and the court considering the matter has been
advised of the position of the Securities and Exchange Commission and the
published position of any state securities regulatory authority in which
securities of the company were offered or sold as to indemnification for
securities law violations.

b. Advancement of Expenses. The Company shall pay or reimburse reasonable legal
expenses and other costs incurred by an Indemnitee in advance of final
disposition of any and all Claims only if all of the following conditions are
satisfied: (a) the Claim relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company, (b) either (i) the
Claim was initiated by a third party who is not a Stockholder, or (ii) if the
Claim was initiated by a Stockholder, the initiating Stockholder was acting in
his or her capacity as such and the advancement was approved by a court of
competent jurisdiction, and (c) the Indemnitee provides the Company with a
written undertaking to repay the amount paid or reimbursed by the Company,
together with the applicable legal rate of interest thereon, if it is ultimately
determined that the Indemnitee did not comply with the requisite standard of
conduct and is not entitled to indemnification.

16. Indemnification by Advisor. The Advisor shall indemnify and hold harmless
the Company from contract or other liability, claims, damages, taxes or losses
and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, willful misfeasance, intentional misconduct, gross negligence or reckless
disregard of its duties, but the Advisor shall not be held responsible for any
action of the Board in following or declining to follow any advice or
recommendation given by the Advisor.

17. Voting of Shares and Partnership Units. The Advisor shall not vote any
Shares or Partnership Units (as defined in the OP Partnership Agreement) it now
owns, or hereafter acquires, in any vote of the Stockholders for the election of
Directors or in any vote of the Stockholders or the Limited Partners (as defined
in the OP Partnership Agreement) regarding the approval or termination of any
contract with the Advisor or any of its Affiliates, including this Agreement.



--------------------------------------------------------------------------------

18. Notices. Any notice required or permitted to be given or made to a party
under this Agreement shall be in writing and shall be deemed given or made when
delivered if delivered in person, sent by first class United States mail, by
overnight delivery or via facsimile to such party at the address of such party
set forth below or such other address of which such party shall notify the other
parties in writing. Notwithstanding the foregoing, a party may elect to deliver
any such notice by E-mail, or by any other electronic means, in which case such
communication shall be deemed given or made one day after being sent.

To the Company, the Operating

Partnership, or the Board:   Paladin Realty Income Properties, Inc.   10880
Wilshire Blvd.   Suite 1400   Los Angeles, CA 90024 To the Advisor:   Paladin
Realty Advisors, LLC   10880 Wilshire Blvd.   Suite 1400   Los Angeles, CA 90024

19. Assignment to an Affiliate. This Agreement may be assigned by the Advisor to
an Affiliate of the Advisor only with the approval of a majority of the Board
(including a majority of the Independent Directors). The Advisor may assign any
rights to receive fees or other payments under this Agreement without obtaining
the approval of the Board. This Agreement shall not be assigned by the Company
or the Operating Partnership without the consent of the Advisor, except in the
case of an assignment by the Company or the Operating Partnership to a successor
to all of the assets, rights and obligations of the Company or the Operating
Partnership, respectively, in which case such successor shall be bound hereunder
and by the terms of said assignment in the same manner as the Company and the
Operating Partnership are bound by this Agreement.

20. Modification. This Agreement shall not be changed, modified, terminated or
discharged, in whole or in part, except by an instrument in writing signed by
each of the parties hereto, or their respective successors or assigns.

21. Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

22. Construction. The provisions of this Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of California
without regard to the principles of conflicts of laws thereof.

23. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.



--------------------------------------------------------------------------------

24. Waivers. Neither the failure nor any delay on the part of a party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

25. Number and Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

26. Headings The headings contained in this Agreement are for convenience only,
do not form a part of this Agreement and are not to be used in the construction
or interpretation hereof.

27. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

28. Name. Paladin Realty Partners, LLC, an Affiliate of the Advisor, has a
proprietary interest in the name “Paladin.” Accordingly, and in recognition of
this right, if at any time the Fund ceases to retain the Advisor or one of its
Affiliates to perform the services of the Advisor under this Agreement, the Fund
will cease to conduct business under or use the name “Paladin” or any variation
or diminutive thereof and each of the Company and the Operating Partnership
shall use its best efforts to change their respective names (and the names of
any of their subsidiaries) to a name that does not contain the name “Paladin” or
any other word or words that might, in the sole discretion of the Advisor, be
susceptible of indication of some form of relationship between the Fund and the
Advisor or any Affiliate thereof. Consistent with the foregoing, the parties
acknowledge and agree that the Advisor or one or more of its Affiliates has
organized or sponsored, and intends to continue to organize and sponsor, other
investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having “Paladin” as a part of their name,
all without the need for any consent (and without the right to object thereto)
by the Company or the Operating Partnership.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the date and year first above written.

 

PALADIN REALTY INCOME PROPERTIES, INC. By:  

/s/ James R. Worms

Name:   James R. Worms Title:   President and Chief Executive Officer
PALADIN REALTY INCOME PROPERTIES, L.P. By:  

Paladin Realty Income Properties, Inc.,

its general partner

By:  

/s/ James R. Worms

Name:   James R. Worms Title:   President and Chief Executive Officer PALADIN
REALTY ADVISORS, LLC By:   Paladin Realty Partners, LLC, as sole member By:  

/s/ James R. Worms

Name:   James R. Worms Title:   President and Manager